Case: 14-20505      Document: 00512937389         Page: 1    Date Filed: 02/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 14-20505                          February 13, 2015
                                                                              Lyle W. Cayce
LAWRENCE EDWARD THOMPSON,                                                          Clerk


                                                 Plaintiff-Appellant

v.

ADRIAN GARCIA; UNNAMED OTHER EMPLOYEES OF HARRIS COUNTY
SHERIFF’S OFFICE; ARAMARK MAINTENANCE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1624


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lawrence Edward Thompson, Texas prisoner # 155240, moves for leave
to proceed in forma pauperis (IFP) to appeal the district court’s dismissal
without prejudice of his 42 U.S.C. § 1983 complaint pursuant to the three-
strikes provision of 28 U.S.C. § 1915(g). Under § 1915(g), a prisoner may not
proceed IFP in a civil action or in an appeal of a judgment in a civil action if he
has, on three or more occasions during his incarceration, brought an action or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20505     Document: 00512937389     Page: 2   Date Filed: 02/13/2015


                                  No. 14-20505

appeal that was dismissed as frivolous or for failure to state a claim, unless the
prisoner is under imminent danger of serious physical injury. Thompson has
failed to demonstrate that he was under imminent danger of serious physical
injury at the time that he sought to file his complaint in the district court,
proceed with his appeal, or move to proceed IFP. See § 1915(g); Banos v.
O’Guin, 144 F.3d 883, 884 (5th Cir. 1998). Thompson’s motion for leave to
proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See 5TH
CIR. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




                                        2